Citation Nr: 0322964	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, secondary to service-connected residuals of a right 
hip injury, with degenerative joint disease.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
T11-12 injury, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
right knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
right hip injury with degenerative joint disease, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
residuals of a left leg injury.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954, with other service in the National Guard inclusive of a 
period of active duty for training in May and June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned separate 10 
percent ratings for residuals of a right hip injury with 
degenerative joint disease, and a right knee injury with 
traumatic arthritis.  These disorders were previously rated 
as a single, noncompensable disability.  The RO in March 1999 
also denied secondary service connection for a left hip 
disability, and denied increased ratings for service-
connected disabilities of the low back, thoracic spine, and 
left leg.

In May 2001, the Board remanded the matter to the RO so that 
additional procedural and evidentiary development could be 
undertaken.  While the case remained in remand status, the RO 
in rating action of May 2003 increased the schedular 
evaluation assigned for residuals of a T11-12 injury from 10 
to 20 percent. 



FINDINGS OF FACT

1.  The veteran's residuals of an injury at T11-12 are not 
currently manifested by spinal cord involvement, bedridden 
status, the use of long leg braces, or abnormal mobility 
requiring a neck brace (jury mast).

2.  The veteran's residuals of a right knee injury, with 
traumatic arthritis, are not currently manifested by 
ankylosis, impairment of the tibia or fibula, recurrent 
subluxation, lateral instability, or dislocation of semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  A limitation of right leg flexion 
to 30 degrees, or right leg extension to 15 degrees also is 
not shown.

3.  The veteran's residuals of a right hip injury are not 
currently manifested by ankylosis, flail joint, or impairment 
of the femur.  A limitation of right thigh flexion to 30 
degrees is not shown.

4.  The veteran's residuals of a left leg injury are 
currently manifested by arthritis of the left knee with 
limited motion, but without ankylosis, recurrent subluxation, 
lateral instability, or semilunar cartilage removal or 
dislocation, or impairment of the tibia and fibula.  The left 
leg disability also entails left ankle arthritis with not 
more than a moderate limitation left ankle motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for residuals of an injury at T11-12 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5291-5285 (2002).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for residuals of a right knee injury 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5262 (2002).

3.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for residuals of a right hip injury with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5252 (2002).

4.  The schedular criteria for the assignment of a 10 percent 
rating, but none greater, for left knee arthritis, as a 
residual of a left leg injury, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5261, 5262 (2002); Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).

5.  The schedular criteria for the assignment of a 10 percent 
rating, but none greater, for left ankle arthritis, as a 
residual of a left leg injury, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5271 (2002); Lichtenfels.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in May 2001 so that additional development actions 
could be accomplished, and it appears that all of the actions 
sought by the Board were fully accomplished in connection 
with the claims for increase herein addressed.  Neither the 
veteran, nor his representative, contends otherwise.  Thus, 
no Stegall violation is found as would preclude an 
adjudication of the merits of the issues now before the 
Board.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claims and of the VA's obligation to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  The Board through its May 2001 remand directed 
that compliance with the VCAA be undertaken and the RO is 
shown to have fully complied therewith as to the issues now 
under review.  As well, in July 2001 the veteran was notified 
that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his claimed disorders, or to provide properly 
executed releases so that VA could request the records for 
him.  Further, a Supplemental Statement of the Case explained 
why the evidence was insufficient to grant the benefits 
sought on appeal and offered the appellant an opportunity to 
respond.  Based on the foregoing, the duties to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA sources have been obtained 
by the RO while the case remained in remand status.  Prior 
thereto, and to the extent that the veteran has provided 
complete authorizations, his private medical records were 
obtained.  As well, multiple VA medical examinations have 
been conducted in connection with the claims for increase now 
being considered.  As such, all duties involving the VA's 
duty to assist obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, in turn, 
if established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5003.  

When diagnostic criteria permit compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, which provide for the rating of functional 
impairment of the musculoskeletal system on the basis of pain 
and weakness, must also be considered.  The ratings must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Residuals of a T11-12 Injury

In December 1972, the RO granted service connection for 
residuals of an injury at T-11 and T-12, low back pain, and 
lumbosacral osteoarthritis as a result of an in-service motor 
vehicle accident.  At that time, a single 10 percent rating 
was assigned under DC 5010.  By subsequent rating action in 
September 1975, a separate 10 percent rating was assigned for 
the T-11 and 12 injury, apart from the residuals of the low 
back injury.  The 10 percent rating thereafter remained in 
effect until a May 2003 rating decision increased the 
percentage of disability from 10 to 20 percent.  As explained 
in a May 2003 Supplemental Statement of the Case, the 20 
percent schedular evaluation, was assigned under DC 5010-
5291-5285, on the basis of a severe or moderate limitation of 
dorsal motion and a demonstrable vertebral deformity.  

Where limitation of motion of the dorsal spine is severe or 
moderate, a 10 percent rating is for assignment.  38 C.F.R. 
§ 4.71a, DC 5291.  

A 100 percent schedular evaluation is assignable for 
residuals of a vertebral fracture where there is cord 
involvement, the individual is bedridden, or use of long leg 
braces is required.  38 C.F.R. § 4.71a, DC 5285.  With lesser 
involvements, rate for limited motion or nerve paralysis.  
Id.  Where there is no cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is assignable.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  Id.

In all, the evidence presented in this matter does not 
support the assignment of an increased rating for the 
veteran's residuals of a thoracic spine injury involving T-11 
and T-12.  The disability is shown to chiefly consist of 
arthritis with an associated limitation of motion of the 
thoracic or dorsal spine, and a demonstrable deformity of T-
12 entailing mild anterior compression from a prior fracture.  
The assigned 20 percent rating is the maximum assignable 
evaluation under DC 5010-5291-5285, in the absence of either 
spinal cord involvement, or the veteran being bedridden, or 
requiring use of long leg braces.  Further, the rating is the 
maximum absent clinical evidence of cord involvement with 
abnormal mobility requiring a neck brace (jury mast).  It is 
neither alleged nor does competent evidence show nerve 
paralysis or muscle spasm is a residual of the in-service 
thoracic spine injury.  

Further, there is no evidence of complete bony fixation of 
the spine or ankylosis of the dorsal spine at either a 
favorable or unfavorable angle.  No medical professional has 
offered a diagnosis of ankylosis.  See 38 C.F.R. § 4.71a, DCs 
5286, 5288.  No neurological involvement of the thoracic 
spine is objectively documented, and even if it were, there 
has been to date no grant of service connection for 
intervertebral disc disease of the thoracic spine, such as 
would permit rating under 38 C.F.R. § 4.71a, DC 5293.  
Likewise, neither sacroiliac injury nor lumbosacral strain is 
at issue in this claim for increase for residuals of a 
thoracic spine injury.  See 38 C.F.R. § 4.71a, DC 5294, 5295.

Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain when supported by adequate pathology and evidenced by 
the visible behavior of the veteran is deemed to be a serious 
disability.  In DeLuca the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45.  
DeLuca, 8 Vet. App. at 205-06.  DeLuca also holds that the 
pyramiding restrictions of 38 C.F.R. § 4.14 (2002) do not 
preclude consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
Weakened movement, excess fatigability with use, 
incoordination, and painful motion are likewise for 
consideration.  Id.  

Pain of the thoracic spine, although alleged by the veteran 
to be a manifestation of the disorder in question, is not 
shown on objective examination, and there is persuasive 
medical evidence that the veteran does not have additional 
limitation caused by pain, fatigue, weakness, or lack of 
endurance during repetitive use of the thoracic spine.  Based 
on the foregoing, and in the absence of objective clinical 
data otherwise indicating a greater degree of pain or 
limitation of motion as a result of pain on use, including 
flare-ups of pain, weakened movement, excess fatigability, 
incoordination, or the like, the Board concludes that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
interpreted in DeLuca, do not afford a basis for a rating in 
excess of 20 percent.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim for increase for residuals of a thoracic spine injury 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Residuals of a Right Knee Injury with Traumatic Arthritis

Service connection for residuals of right hip and right knee 
injuries was established by the RO in a rating decision of 
December 1972, at which time a noncompensable rating was 
assigned by analogy under "DC 5299."  This evaluation 
remained in effect until the RO's March 1999 decision.  As 
noted, in March 1999 the RO separated the right hip and knee 
disorders, and assigned a separate 10 percent rating for 
residuals of a right knee injury with traumatic arthritis, 
effective from May 1998, under DC 5010.  In May 2003, the 
previously assigned 10 percent rating was confirmed and 
continued, although under 38 C.F.R. § 4.71a, DC 5010-5262.  
The 10 percent rating currently assigned under 5010-5262 
contemplates the presence of traumatic arthritis and 
impairment of the tibia and fibula, manifested by malunion 
with slight knee or ankle disability.  The criteria for the 
rating of traumatic arthritis are cited above.  

Where flexion of the leg is limited to 30 degrees, a 20 
percent rating is warranted.  When flexion of the leg is 
limited to 45 degrees, a 10 percent rating is assignable.  
38 C.F.R. § 4.71a, DC 5260.

Where extension of the leg is limited to 15 degrees, a 20 
percent rating is for assignment.  Where limited to 10 
degrees, a 10 percent rating is for assignment.  38 C.F.R. 
§ 4.71a, DC 5261.

A 20 percent evaluation is assignable for malunion of the 
tibia and fibula with moderate knee or ankle disability; and 
a 10 percent rating is for assignment for malunion with 
slight knee or ankle disablement.  38 C.F.R. § 4.71a, DC 
5262.  

In this instance, April 2003 X-rays of the right knee 
identified mild medial narrowing and associated osteophyte 
formation of the quadriceps tendon.  Neither nonunion nor 
malunion of the tibia and fibula are not shown to be present.  
Multiple examinations during the appeal period indicate a 10 
to 20-degree reduction in right knee flexion and a zero to 5-
degree loss in extension, with there being some enlargement 
of the right knee, a misshapen appearance, effusion, and 
tenderness.  

On examination in April 2003 no additional pain, weakness, or 
lack of endurance was shown on repetitive use of the joint.  
Range of motion of the right knee was productive of objective 
evidence of pain.  By the veteran's report, his right knee 
was continuously painful, but it was not linked to flare-ups 
of pain.  Still, throughout, no objective evidence of 
weakness, recurrent subluxation or lateral instability was 
demonstrated.  

The applicable data fail to document that flexion of the 
right leg is limited to less than 45 degrees, such that a 
rating in excess of 10 percent would be for assignment under 
DC 5260.  There is also not shown to be a limitation of 
extension to more than 10 degrees, as would warrant the 
assignment of an evaluation in excess of 10 percent under DC 
5261.  See 38 C.F.R. § 4.71, Plate II.  In the absence of a 
showing of nonunion or malunion of the tibia and fibula, no 
reasonable basis for rating of the disorder at issue under DC 
5262 is found.  

In terms of rating the disability in question under alternate 
criteria, medical evidence fails to identify the existence of 
ankylosis of the right knee joint.  38 C.F.R. § 4.71a, DC 
5256.  There likewise is absent any evidence of recurrent 
subluxation or lateral instability such as to warrant a 
separate rating under DC 5257, nor is there any indication of 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint as might warrant a 
rating of 20 percent under 38 C.F.R. § 4.71a, DC 5258 (2002).  
No other known legal authority affords a basis for the 
assignment of a schedular evaluation in excess of 10 percent 
or a separate evaluation solely on the basis of traumatic 
arthritis.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

The lone remaining question for consideration is whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  These regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain.  This limitation must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Id.  When assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca.  

In this case, there is objective evidence of pain on motion, 
but no additional limitation caused by pain, fatigue, 
weakness, or a lack of endurance during flare-ups or after 
repetitive use of the joint.  Pain it is noted is a listed 
criterion of DC 5003 and 38 C.F.R. § 4.59, and the 10 percent 
rating assigned for right knee arthritis adequately 
compensates the veteran for the degree of impairment 
indicated, inclusive of that due to pain.  To that end, the 
veteran's claim for increase for residuals of a right knee 
injury with traumatic arthritis must be denied.

Residuals of a Right Hip Injury with Degenerative Joint 
Disease

Service connection has been established for residuals of a 
right hip injury with degenerative joint disease and such 
disorder was most recently evaluated by the RO in May 2003 as 
10 percent disabling by analogy under DC 5254 (sic).  The 
Board notes, however, that a 10 percent evaluation is not 
available under that Code, and that the veteran does not show 
clinical evidence of a flail hip joint.  Therefore, as the 
veteran has degenerative arthritis of the hip, the Board will 
look at those Codes which pertain to loss of hip motion.
 
In this regard, when flexion of the thigh is limited to 30 
degrees, a 20 percent rating is assignable and where thigh 
flexion is reduced to 45 degrees, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

The motion losses identified by the record since 1998, as 
pertinent to this appeal, are not such as to warrant a rating 
in excess of 10 percent under DC 5252, or under the alternate 
criteria of DCs 5251 and 5253 as to thigh extension, and as 
to abduction, adduction, and rotation, respectively.   
Throughout the relevant period, active or passive flexion of 
the hip is not shown to have been less than 70 degrees and 
extension is not documented as less than 20 degrees.  Indeed, 
on examination in April 2003, flexion was to 120 degrees, 
extension was to 20 degrees, adduction was to 20 degrees, 
abduction was to 30 degrees, internal rotation was to 30 
degrees, and external rotation was to 50 degrees.  

Also, for purposes of rating under alternate criteria, there 
is no evidence of right hip ankylosis, such as would warrant 
the assignment of a rating in excess of 10 percent under 
38 C.F.R. § 4.71a, DC 5250.  Likewise, an impairment of the 
femur, inclusive of a fracture of the shaft or anatomical 
neck and associated nonunion, fracture of the surgical neck 
with false joint, or malunion, is not indicated.  As such, 
rating the veteran's disorder under DC 5255 is not in order.

In terms of DeLuca considerations, the record reflects that 
there is objective evidence of pain on motion of the right 
hip.  It is noted, however, that pain is a listed criterion 
with respect to the rating of a degenerative arthritic 
process and to assign another rating for the same symptom 
would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  
Moreover, even if pain is considered there is no objective 
evidence of disuse atrophy or incoordination on use such as 
to justify a higher rating.  In addition, it has been 
determined through input from medical examiners that no 
additional limitation is present as a result of pain, 
fatigue, weakness, or a lack of endurance during flare-ups or 
after repetitive use of the joint.  It is therefore 
determined that there is no basis in fact for the assignment 
of an increased schedular evaluation under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca.  

Residuals of a Left Leg Injury

The record reflects that the veteran sustained multiple 
injuries in an automobile accident occurring on active duty 
for training in May 1971.  An October 1971 VA examination 
diagnosed residuals of injury to the legs with early 
arthritis.  Further VA medical examination in November 1972 
did not result in a relevant diagnosis, and examination at 
that time, both clinically and radiologically, failed to 
reference any specific left leg disorder.

Despite the ambiguity, by rating action in December 1972, the 
RO granted entitlement to service connection for residuals of 
a left leg injury.  This grant is protected.  38 C.F.R. 
§ 3.957 (2002).  The noncompensable rating assigned at that 
time continues to remain in effect, and is currently 
evaluated by analogy under 38 C.F.R. § 4.71a, DC 5024.

Tenosynovitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, DC 5024.  As cited previously, limitation of motion 
of the thigh and leg is evaluated as appropriate under DCs 
5251, 5252, and 5253.  Limitation of flexion and extension of 
the leg is rated under DCs 5260 and 5261.  

The record does not reflect that the veteran has sought 
medical assistance for residuals of his in-service left leg 
injury and, for the most part, only vague complaints 
concerning the left lower extremity are noted on the several 
VA medical examinations conducted during the applicable 
appeal period.  Such complaints are vague and ill-defined, 
and typically entail a notation of soreness or pain but are 
not specific to any one location of the left lower extremity.  
In this regard, it is noted that, in July 2002, when the 
veteran was asked by a VA medical examiner to localize the 
area in which the residuals of left leg injury were found, he 
did not specify any one area and characterized the disability 
as encompassing a sore feeling, tenderness below the knee, 
occasional aching of the knee, and some discomfort at times 
of the left ankle on weight bearing.  

On examination in July 2002, which was accomplished in part 
to ascertain specifically the existence and degree of 
residuals of the left leg injury, three-quarters of an inch 
of atrophy of the left leg below the knee was present.  No 
tenderness was found.  No muscle deformity was present and 
only with deep squeezing did any discomfort result.  There 
was slight tenderness on deep palpation of the medial plica 
area, without crepitation.  Range of motion of the left knee 
was from 0 to 130 degrees and there was stated to be some 
discomfort in full extension and flexion.  The left knee was 
stable to stress.  No visible abnormality of the left ankle 
was present, but there was some discomfort on deep palpation 
over the medial malleolus.  Range of motion studies showed 
that the veteran had 15 degrees of dorsiflexion and 20 
degrees of plantar flexion.  He was able to stand on tiptoes 
and heels without notable pain.  X-rays revealed very mild 
degenerative changes of the left ankle and knee, with 
calcaneal spurs of the left ankle and osteophytic spurring of 
the left patella.  The diagnosis was of arthralgia of the 
left ankle and knee with tenderness on examination and 
adequate motion.  

Notwithstanding the absence of medical records in service or 
immediately following as to the nature and extent of the 
veteran's left leg injury, the only medical evidence directly 
addressing the question of the severity of the residuals of 
such injury characterizes the disorder as arthralgia of the 
left knee and ankle.  While pain is not a disease or 
disability for which VA compensation is payable in the 
absence of associated impairment, there is in this case a 
showing of related arthritic involvement, albeit very mild, 
of the veteran's right knee and ankle.  There is also shown 
to be not more than a moderate reduction in range of motion 
of the left ankle, for which a 10 percent rating is 
assignable under DC 5271.  Also, a 10 degree reduction in 
flexion of the left knee is indicated, which although is 
noncompensably disabling under DC 5260, warrants a 10 percent 
rating under DC 5003, based on the existence of arthritis and 
noncompensable, limited motion.  

No basis for the assignment of ratings in excess of those set 
forth above is shown, there being no indication of a marked 
limitation of motion of the left ankle or indicia of 
ankylosis, malunion of the os calcis or astragalus, or a 
prior astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5270, 5271, 
5272, 5273, 5274.  In addition, in terms of the left knee 
disablement, there is no showing of ankylosis, recurrent 
subluxation, lateral instability, dislocation of semilunar 
cartilage, limitation of leg flexion or extension, or 
impairment of the tibia and fibula to such an extent as to 
warrant the assignment of more than a 10 percent rating.  See 
38 C.F.R. § 4.71a, DCs 5256-5262.  The degree to which pain 
and functional loss of the left leg is shown is likewise not 
suggestive of a basis for any further increase in the 
schedular evaluations assigned under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca.  


ORDER

Increased ratings for residuals of T11-12, right knee, and 
right hip injuries are denied.  

A 10 percent rating, but none greater, is assigned for left 
ankle arthritis with limited motion, as a residual of a left 
leg injury, subject to those provisions governing the payment 
of monetary benefits.  

A 10 percent rating, but none greater, is assigned for left 
knee arthritis with limited motion, as a residual of a left 
leg injury, subject to those provisions governing the payment 
of monetary benefits.  

REMAND

As part of the Board's May 2001 remand, a medical opinion was 
requested as to the relationship, if any, between the 
veteran's service-connected right hip disability and a 
claimed left hip disorder.  While the question of a direct 
causal relationship was addressed by a VA physician, no 
opinion was obtained as to whether the service-connected 
right hip disorder aggravated the nonservice-connected left 
hip disability, such as to warrant a finding of aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Corrective 
action requiring remand is therefore found to be in order.  

In addition, while this matter remained in remand status, the 
criteria for the evaluation of intervertebral disc disease 
were modified on September 23, 2002.  See 67 Fed. Reg. 54345 
(2002).  Further, the rating schedule for spinal disorders 
will changed effective September 26, 2003.  68 Fed.Reg. 51454 
(2003).  While it is evident that a VA examination of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine was undertaken subsequent to September 2002, the 
new rating criteria were not considered by the examining VA 
physician and, thus, further action is necessary for their 
consideration.  

On the basis of the foregoing, this portion of the veteran's 
appeal is again REMANDED to the RO for the following actions:  

1.  The RO should obtain VA medical 
treatment records not already on file 
which pertain to hospital or outpatient 
care received by the veteran for his 
claimed left hip disorder and for his 
service-connected lumbar degenerative 
disc disease.  Once obtained, such 
records should then be made a part of the 
claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination in order to obtain data with 
which to assess the nature of the 
relationship, if any, between his 
service-connected right hip disorder and 
his claimed left hip disability.  The 
claims folders in their entirety are to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation to include all diagnostic 
testing deemed warranted by the examiner.  
All pertinent diagnoses are to be set 
forth.  Thereafter the examiner must 
opine whether, it is at least as likely 
as not that the veteran's service-
connected residuals of a right hip injury 
have resulted in an increase in severity 
of any existing left hip disorder, such 
that might warrant the conclusion that 
the service-connected right hip 
disability has aggravated the left hip 
disorder.  Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is required.

3.  The RO should return the claims 
folders and the April 17, 2003 VA medical 
examination report to J. A. Crowe, M.D., 
of the Salisbury, North Carolina VA 
Medical Center for the preparation of an 
addendum thereto.  If additional physical 
examination is necessary for preparation 
of an addendum, or in the event that Dr. 
Crowe is unavailable, another orthopedic 
evaluation must be undertaken.  In any 
event the following question must be 
addressed:  During the prior twelve 
months, is it at least as likely as not 
that the veteran has experienced 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician) 
having a total duration of at least six 
weeks?  Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is required.

4.  Following the completion of the 
foregoing, the RO must readjudicate the 
issues of the veteran's entitlement to 
secondary service connection for a left 
hip disorder, and entitlement to an 
increased rating for lumbar degenerative 
disc disease, on the basis of all the 
evidence on file and all governing legal 
authority, including, as applicable, the 
revised rating criteria.  If any benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  The RO must ensure that the 
provisions of the VCAA, to particularly 
include the notice provisions as defined 
in Quartuccio have been fully complied 
with.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



